IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MARKUS AKEEM BROWN,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3961

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 7, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Markus Akeem Brown, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied as premature.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.